Title: From Abigail Smith Adams to William Steuben Smith, 1816
From: Adams, Abigail Smith
To: Smith, William Steuben


				
					
					Spring, 1816
				
				I have not been able to answer a very pleasant Letter from your Father, which I received after I was sick. I am now something stronger, and my physician says, I shall get up again, but a small blast would blow me away.... You will be so good as to give me information of your Brother as soon as you hear. I have not any Letter of a later date than Novbr 7th. Remember me to Aunt Nancy when you see her. I presume you will be attentive to her, as a State of single blessedness is not the most Eligible in the World.Let me know when you hear from your Father, how is he this winter? His situation at the Valley must be lonesome and melancholy. Present my Love to your dear Spouse.... My Love, Louissa’s, and Susan’s, who is the Life of the House & grown a sprightly Lass, since you saw her.Your affectionate G.M.
				
					Abigail Adams 
				
				
			